 Case 1:20-mc-50178-TLL ECF No. 197, PageID.1636 Filed 06/23/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

IN THE MATTER OF THE SEARCH OF:                           Case No. 20-mc-50178-3
2011 BUICK LACROSSE BEARING MICHIGAN
LICENSE PLATE NUMBER CBH155 VEHICLE I
DENTIFICATION NUMBER 1G4GE5ED8BF216814


                               MOTION TO SEAL


      Now comes the United States of America by Matthew Schneider, United

States Attorney for the Eastern District of Michigan, and Timothy Turkelson,

Assistant United States Attorney, and moves this court to seal the Tracking Warrant,

Affidavit, and this motion to seal in the above entitled case in order that the

investigation continue; and that such sealing remain in force and operation until

further order of this court.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

Dated: March 17, 2020                        s/Timothy Turkelson
                                             Assistant United States Attorney

      IT IS SO ORDERED.

Dated: _______________
        March 17, 2020                       _________________________
                                             PATRICIA T. MORRIS
                                             United States Magistrate Judge
